ARNOLD, J.,
This is an action by W. J. Massey against B. D. Jordan, board of county commissioners of Choctaw county, and Lee Loftis, county treasurer of said county. Judgment for plaintiff as against the board of county commissioners and the county treasurer, and these two defendants appeal.
Plaintiff commenced his action June 15, 1943, in the district court of Choctaw county by filing his petition therein which he sought to have canceled a tax resale deed to the chairman of the board of county commissioners and a commissioners’ deed to the defendant B. D. Jordan. To plaintiff’s petition the defendants each filed separate general demurrers. On January’31, 1944, these demurrers were heard and overruled by the trial court. The defendants board of *64cdunty commissioners and county .treasurer each elected to stand upon his demurrer, and the court thereupon rendered judgment in favor of the plaintiff as against .these two defendants. The defendant B. D. Jordan excepted to the order of the court -overruling his demurrer and, was granted time to answer, which he did. The action is, therefore, as to B. D. Jordan,.still pending in the district court of Choctaw county.
, The order and judgment from which this appeal is taken was entered January 31, 1944. Though there is no formal journal entry shown .by the transcript, this fact appears from a minute by the court and the petition is error, wherein the appellants say:
“A final order was issued against these plaintiffs in error on the 31st day of January, 1944, from - which final ©rder these plaintiffs in error appeal.”
By reason of the failure of' appellants to comply with the provisions of 12 O, S. 1941 § 972, limiting to six months the period of time in which an appeal may be perfected from a judgment or final order, this court is without jurisdiction to maintain this appeal or to review the alleged error of the trial court. Williams v. Local Bldg. & Loan Association, 165 Okla. 244, 25 P. 2d 1086.
Appeal dismissed.
HURST, V. C. J., and RILEY, OSBORN, BAYLESS, WELCH, and DAVI-SON, JJ., concur.